 1

 2

 3

 4

 5

 6

 7

 8

 9                     UNITED STATES DISTRICT COURT
10                    EASTERN DISTRICT OF CALIFORNIA
11

12   DIAMOND RESORTS HAWAII            No.   2:18-cv-02970-JAM-KJN
     COLLECTION DEVELOPMENT, LLC
13   and WEST MAUI RESORT
     PARTNERS, L.P.,
14                                     ORDER RE: PETITION TO CONFIRM
                  Petitioners,         ARBITRATION AWARD
15
          v.
16
     JOHN MORROW and ILEANA
17   MORROW,
18                Respondents.
19

20        Respondents John and Ileana Morrow filed a claim against

21   Diamond Resorts Hawaii Collection Development, LLC and Diamond

22   Resorts International, Inc. with the American Arbitration

23   Association (“AAA”) in January 2016.    The arbitrator denied

24   Respondents’ claims and enforced a Promissory Note executed by

25   Respondents in October 2015.   Petitioners Diamond Resorts Hawaii

26   Collection Development, LLC and West Maui Resort Partners, L.P.

27   now petition the Court to confirm the arbitrator’s award in

28   accordance with the Federal Arbitration Act (“the FAA”), 9 U.S.C.
                                      1
 1   § 9.   Respondents have not filed an opposition or responded to
 2   the Petition to Confirm the Arbitration Award.1
 3

 4                               I.    OPINION
 5          There is a strong presumption that the FAA applies to cases
 6   that fall within its purview.     Johnson v. Gruma Corp., 614 F.3d
 7   1062, 1066 (9th Cir. 2010).      The FAA, 9 U.S.C. §§ 9–11, supplies
 8   rules for both arbitration and the confirmation or vacatur of an
 9   arbitration award.   Id. at 1066–67.    If a party seeks a judicial
10   order confirming an arbitration award, the FAA provides that “the
11   court must grant such an order unless the award is vacated,
12   modified, or corrected as prescribed in sections 10 and 11 of
13   [the FAA].”   9 U.S.C. § 9; Bosack v. Soward, 586 F.3d 1096, 1102
14   (9th Cir. 2009).   The party seeking to vacate an arbitration
15   award bears the burden of establishing grounds for vacatur.
16   United States Life Ins. v. Superior National Ins. Co., 591 F.3d
17   1167, 1173 (9th Cir. 2010).
18          Here, Respondents have not moved to vacate, modify, or
19   correct the award within the applicable period.     9 U.S.C. § 12
20   (granting three months to serve notice of a motion to vacate,
21   modify, or correct an award upon the adverse party).     Respondents
22   have waived the ability to assert any affirmative defenses in
23   this confirmation proceeding.     See Bhd. of Teamsters & Auto Truck
24   Drivers Local No. 70 of Alameda Cty. v. Celotex Corp., 708 F.2d
25   488, 490 (9th Cir. 1983) (finding “that a party’s failure to
26   petition to vacate an unfavorable award within the applicable
27
     1 This petition was determined to be suitable for decision
28   without oral argument. E.D. Cal. L.R. 230(g).
                                      2
 1   statutory period bars the party from asserting affirmative
 2   defenses in a subsequent proceeding to confirm the award.”).
 3   Absent a challenge by Respondents, “the court must grant . . . an
 4   order [confirming the award].”   9 U.S.C. § 9.
 5

 6                             II.    ORDER
 7        IT IS THEREFORE ORDERED that Petitioners’ petition to confirm
 8   the arbitration award is GRANTED.     The arbitrator’s November 15,
 9   2017 award is CONFIRMED in its entirety.   The Court enters judgment
10   in favor of Petitioners and against Respondents.
11        IT IS SO ORDERED.
12   Dated: May 30, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       3
